Citation Nr: 1451603	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-18 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

2. Entitlement to a rating in excess of 20 for a right knee disability.


REPRESENTATION

Appellant represented by:	Kimberly J. Syfrett, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a left knee disability and a rating in excess of 20 percent for a right knee disability.

This matter was before the Board in January 2014 where it was remanded for further development.

Thereafter, in a July 2014 rating decision, the RO awarded a separate noncompensable rating for the service-connected right knee disability based on limitation of extension.

The issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right knee disability has been manifested by subjective complaints of pain, stiffness and occasional swelling, with objective evidence of slight instability and extension limited to 10 degrees following repetitive use.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.40, 4.45 4.71a, Diagnostic Codes (DCs) 5257, 5261 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

Here, the Veteran was sent a letter in March 2008 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Such letter predated the rating decision on appeal.  

Thereafter, in a letter dated in January 2009, the Veteran was notified of the elements of Vazquez-Flores, including the disability rating.  

There was a timing deficiency in that the January 2009 notice letter was sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured, however, by readjudication of the claim in the subsequent supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  As previously noted, in January 2014, the Board remanded this case for further development, which included obtaining outstanding VA treatment records and providing the Veteran with a VA examination for the claim decided herein.  Outstanding VA treatment records have been associated with the claims file.  The Board finds that VA has fulfilled its duty to assist the Veteran in attempting to obtain these records.

The Veteran was afforded an additional VA examination in May 2014 which is adequate for the purposes of the instant claim adjudicated herein, as it was based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's right knee disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, compliance with the terms of a Board remand is required).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Governing Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be portray[ed] (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 206.

A claimant may not be compensated twice for the same symptomatology, as this would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, and the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Criteria 

Throughout the rating period on appeal, the Veteran's service-connected right knee disability has been assigned a 20 percent rating under DC 5257.  Additionally, a noncompensable rating under DC 5261 from May 2014.  

Under Diagnostic Code 5257, a 10 percent rating is warranted when there is mild recurrent subluxation or lateral instability of the knee; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, DC 5257.

Diagnostic Code 5261 governs limitation of extension and provides for a noncompensable rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.




Analysis

A review of private and VA treatment records note a history of right knee pain and a diagnosis of arthritis.

The Veteran was afforded a VA examination in June 2008.  At the time of the examination, he reported mild swelling, instability, weakness, stiffness, fatigability and flare-ups of pain.  Precipitating factors included standing and walking for extended periods of time.  The appellant reported that during flare-ups there was an additional limitation of motion/functional impartment of 10 to 25 percent due to pain.  He further reported that he was no longer able to operate heavy equipment or perform strenuous labor.  The examiner noted that the Veteran did not use a brace or cane and had a scar located on the right knee.

Physical examination revealed flexion to 120 degrees with pain bilaterally and extension to 0 degrees.  There was an increase in pain but no decrease in range of motion on repetitive testing.  The Veteran was noted as having mild to moderate fatigue, weakness, lack of endurance and mild incoordination with repetitive testing.  There was no instability noted at the time of examination.  The examiner noted that the appellant walked with a limp, without the use of a cane. 

An independent medical evaluation by the Veteran's private physician dated in March 2010 noted that his range of motion was complete when he was pain free.  After walking a short distance, bilateral range was reduced to 45 degrees, with effusion.  In an addendum opinion dated in May 2010, the examiner noted that there was pain in the right knee with swelling and a reduction of range of motion and stability when inflamed.  He reported that the Veteran had flexion 15 degrees past 90 degrees in a seated position.  He was unable to completely straighten his knee and was only able to reach 150 degrees. 

The Veteran was afforded an additional VA examination in September 2011.  At the time of the examination, he reported daily flare-ups.  Range of motion testing revealed flexion to 140 degrees or greater with objective evidence of pain at 140 degrees and extension to 0 degrees.  There was no additional limitation in range of motion following repetitive testing; however there was functional loss and/or impairment due to pain on movement.  There was no instability or subluxation present at the time of examination.  It was noted that the claimant occasionally wore braces for assistance and that the right knee disability did not impact his ability to work.  The examiner noted that there was a scar that was not painful or unstable and covered an area less than 6 square inches.

Pursuant to the Board's remand directives, the Veteran was afforded a third VA examination in May 2014.  At the time of the VA examination, the Veteran reported pain, stiffness and swelling almost on a daily basis that was worse with walking.  He did not report flare-ups.  Range of motion testing revealed flexion to 140 degrees or greater and extension ending at 5 degrees.  Following repetitive use testing, there was functional loss and/or impairment due to less movement than normal, pain on movement and interference with sitting, standing and weight bearing.  The examiner reported that there was an estimated loss of 5 degrees of flexion and extension with repeated use.  There was no instability or subluxation noted upon examination.  The examiner noted that the appellant's knee disability and non-service connected back condition affected his ability to work.  The examiner further noted that the Veteran had a scar that was not painful and/or unstable or greater than 6 square inches.  The use of assistive devices was not noted during the examination.  

After a review of the evidence, the Board finds that a rating in excess of 20 percent is not warranted for any portion of the rating period on appeal.  The objective medical findings of record do not indicate that the Veteran's right knee disability has been manifested by severe instability or extension limited to 20 degrees to warrant a higher rating.  While the Veteran has reported pain, stiffness and swelling, the Board finds that these symptoms are already contemplated by the 20 percent evaluation in effect.  

As noted above, the Veteran has been assigned a 20 percent disability rating under Diagnostic Code 5257, the criteria for recurrent subluxation or lateral instability and a noncompensable rating for limitation of extension under Diagnostic Code 5261.  However, after a review of the evidence of record, the Board finds that the Veteran's symptomatology is better reflected by a 10 percent rating under Diagnostic Code 5257 and a 10 percent rating under Diagnostic Codes 5261.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this regard, the record indicates, at best, slight instability.  Notably, instability was not present at the time of the VA examinations.  However, the Veteran has consistently reported instability of the right knee and is competent to report such a symptom.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board finds that a 10 percent rating better reflects the instability of the right knee during this period of appeal.  Additionally, at the May 2014 VA examination, the examiner noted that extension of the right knee ended at 5 degrees and after repetitive use, there was an estimated 5 degrees of extension lost.  Thus, a 10 percent rating for limitation of extension under Diagnostic Code 5261 is warranted.  See DeLuca, supra.  The Board notes that this change to the Veteran's award does not alter his combined rating percentage, and thus does not amount to a rating reduction.  38 C.F.R. § 3.105(e).

The Board has also considered whether a higher or separate rating would be warranted under any other knee disability contained in 38 C.F.R. § 4.71a.  

The evidence does indicate some loss of range of motion and pain with movement during flexion; however, even considering additional functional limitation due to factors such as pain and weakness, there is no indication that the disability picture most nearly approximates limitation of flexion to 60 degrees at any period during the appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  As such, a separate rating for limitation of flexion is not warranted.  

Additionally, there is no indication of ankylosis; of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; removal of semilunar cartilage; impairment of the tibia and fibula; or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.

The Board notes that the Veteran has a scar as a result of a surgical procedure for his right knee disability.  However, the scar was not found to be painful or unstable and does not cover an area or areas of at least 6 square inches.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Therefore a separate rating for the right knee scar is not warranted.

The Board has also considered whether a higher evaluation is warranted at any point during the appeal period.  See Hart, supra.  However, the Board concludes that the preponderance of the evidence is against an increased evaluation in excess of 20 percent at any point during the appeal period.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. 38 C.F.R. § 3.321(b)(1) (2014). This entails a three step process.  First the Board must consider the criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2014). 

Second, if the criteria do not reasonably describe the disability, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The effects of the Veteran's right knee disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  While the record notes that the Veteran's right knee disability impacts his ability to work, the record does not suggest, and the Veteran does not allege, that his right knee disability has rendered him unemployable.  As such, Rice is inapplicable to this case.


ORDER

Entitlement to a rating in excess of 20 percent for a right knee disability is denied.


REMAND

The Veteran contends that his left knee disability is related to his service-connected right knee disability.

Under pertinent VA regulations, secondary service connection will be granted when a disability is either proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2013).  Moreover, in Allen v. Brown, 7 Vet. App. 439, 448 (1995), the Court held that secondary service connection under 38 C.F.R. § 3.310 may be granted for aggravation of a Veteran's non-service-connected condition beyond its natural progression by a service-connected condition.

In a private opinion provided in March 2010, the physician determined that it is at least as li kely as not that the appellant's left knee pain is related to residuals of his right knee disability.  The Board notes that pain alone, without an identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In an addendum opinion, the physician indicated that the Veteran suffers from bilateral osteoarthritis of the knees; however he did not provide an etiological opinion regarding the left knee disability.  Therefore, the opinions provided by the private physician are inadequate to determine service connection for the left knee.

The Veteran was afforded VA examinations in September 2011 and May 2014.  The examiners determined that that the appellant's left knee condition was less likely than not proximately due to or the result of his service-connected right disability.  However, the examiners did not provide an opinion regarding aggravation of the claimed left knee disability by the service-connected right knee disability.  Therefore, the Veteran must be provided a new VA examination in conjunction with his claim.

The Board notes that a March 2010 private opinion links left knee symptomatology to the service-connected right knee disability.  However, such opinion was not accompanied by a rationale and thus is insufficient to enable a grant of the claim.  The Veteran is invited to seek out that private physician for the purpose of obtaining an amended opinion that explains the basis for the doctor's conclusions and may better support a grant of service connection.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his left-knee disability.  The claims folder, including this remand, must be reviewed by the examiner.

The examiner should answer the following questions:

a. Is it at least as likely as not (a 50 percent probability or more) that any left knee disability was caused by the Veteran's service- connected right knee disability?  

b. If not, is it at least as likely as not (a 50 percent probability or more) that any left knee disability was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service- connected right knee disability?

c. Is it at least as likely as not (a 50 percent probability or more) that any left knee disability is related to military service?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. If the benefit sought on appeal remains denied; issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


